 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    DARREN GILBERT,                                    Case No. 1:21-cv-00221-DAD-EPG
11                        Plaintiff,                     ORDER RE: STIPULATION FOR
                                                         DISMISSAL OF ENTIRE ACTION AND
12            v.                                         DIRECTING THE CLERK OF COURT TO
                                                         CLOSE THE CASE
13    SUHENG NGAN, et al.,
                                                         (ECF NO. 11)
14                        Defendants.
15

16           On June 2, 2021, the parties filed a joint stipulation dismissing this action with prejudice

17   and with each party bearing its own costs and attorneys’ fees. (ECF No. 11). In light of the

18   parties’ stipulation, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has been

19   dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the Clerk

20   of Court is directed to close this case.
     IT IS SO ORDERED.
21

22       Dated:    June 3, 2021                                 /s/
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        1
